Name: Commission Regulation (EC) No 2004/2002 of 8 November 2002 relating to the procedure for determining the meat and fat content of certain pigmeat products
 Type: Regulation
 Subject Matter: agricultural structures and production;  consumption;  animal product
 Date Published: nan

 Avis juridique important|32002R2004Commission Regulation (EC) No 2004/2002 of 8 November 2002 relating to the procedure for determining the meat and fat content of certain pigmeat products Official Journal L 308 , 09/11/2002 P. 0022 - 0024Commission Regulation (EC) No 2004/2002of 8 November 2002relating to the procedure for determining the meat and fat content of certain pigmeat productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2), and in particular Article 13(12) thereof,Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(3), as last amended by Commission Regulation (EC) No 969/2002(4), and in particular Article 9 thereof,Whereas:(1) Commission Regulation (EEC) No 3846/87 of 17 December 1987 establishing an agricultural product nomenclature for export refunds(5), as last amended by Regulation (EC) No 1007/2002(6), established, on the basis of the combined nomenclature, an agricultural product nomenclature for export refunds.(2) Provisions are needed to ensure uniform application of the nomenclature in the Annex to Regulation (EEC) No 3846/87 in the pigmeat sector with a view to the classification of products falling within product codes 1602 41 10 91/10, 1602 41 10 91/30, 1602 42 10 91/10, 1602 42 10 91/30 and 1602 49 19 91/30.(3) It is necessary to define a procedure for determining the percentage by weight of meat and fats.(4) Commission Regulation (EEC) No 1583/89 of 7 June 1989 relating to the procedure for determining the meat and fat content of certain pigmeat products(7) lays down a procedure for determining the percentage by weight of meat and fats. However, the description of the products referred to in that Regulation no longer corresponds to reality and should therefore be amended. In making this amendment, the opportunity should also be taken to recast the relevant rules and to base the new text on Article 37 of the Treaty, as it concerns exclusively the uniform application of the agricultural product nomenclature for export refunds.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat and the Customs Code Committee regarding the issues coming within their respective areas of responsibility,HAS ADOPTED THIS REGULATION:Article 1The percentage by weight of meat and fat in products falling within product codes 1602 41 10 91/10, 1602 41 10 91/30, 1602 42 10 91/10, 1602 42 10 91/30 and 1602 49 19 91/30 of the nomenclature contained in the Annex to Regulation (EEC) No 3846/87 shall be determined in accordance with the procedure described in the Annex hereto.Article 2Regulation (EEC) No 1583/89 is hereby repealed.Article 3This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply to export licences applied for from 18 November 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 November 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 256, 7.9.1987, p. 1.(4) OJ L 149, 7.6.2002, p. 20.(5) OJ L 366, 24.12.1987, p. 1.(6) OJ L 153, 13.6.2002, p. 8.(7) OJ L 156, 8.6.1989, p. 13.ANNEXANALYTICAL PROCEDUREThe meat and fat content is determined as follows:1. Analytical methods:1.1. Homogeneous and representative samples of the meat product must be prepared for the purposes of analysis.1.2. Analytical methods to be used are as follows:1.2.1. nitrogen: determination of the nitrogen content - Kjeldahl method,1.2.2. moisture: determination of the moisture content in meat and meat products - ISO 1442 - 1997,1.2.3. fats: determination of the total fat content - extraction with light petroleum after hydrolysis with hydrochloric acid,1.2.4. ash: determination of the ash content in meat and meat products - ISO 936 - 1998.1.3. The abovementioned ISO standard requirements concerning sampling are not binding for the purposes of this Regulation.2. Calculation of the meat and fat content:% of defatted meat>PIC FILE= "L_2002308EN.002402.TIF">% meat and fat total>REFERENCE TO A GRAPHIC>where:NT= total nitrogen determined by analysis ( % by weight)Nx= nitrogen of non-meat origin ( % by weight)f=>TABLE>F= quantity of extractable fat ( % by weight) determined by analysis.The total nitrogen and extractable fat content is determined by the methods mentioned in paragraphs 1.2.1 and 1.2.3. It is also possible to assess the ash (1.2.4) and moisture (1.2.2) content and to obtain, by deduction, the other ingredients.In order to correct the value of nitrogen of non-meat origin (Nx factor), it would be necessary to know the quantity of each ingredient containing nitrogen as well as the nitrogen content of these ingredients.The following table shows the nitrogen content of several typical ingredients of non-meat origin containing nitrogen, which may be found in meat products:>TABLE>As far as repeatability of analytical procedure is concerned, reference should be made to the relevant ISO standard.The average result of at least two determinations must be taken into account.